FILE COPY




                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-17-00204-CR
                              NO. 02-17-00205-CR


ISAIAH R. WILLIAMS                                                   APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE

                                    ------------

        FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
               TRIAL COURT NO. 1451790D, 1452066D

                                    ------------

                                    ORDER

                                    ------------

      Appellant’s attorney has filed in this court a motion to withdraw as

appellant’s court-appointed attorney in the above entitled and numbered causes.

Appellant’s attorney has also filed a brief in support of that motion. Appellant,

after having been notified of this fact, now requests to examine the record for the

purpose of preparing a pro se response to the Anders brief.

      The trial court clerk is ordered to make the record available to appellant by

Friday, December 15, 2017.       The trial court clerk shall also provide written

notification to the court of appeals by Friday, December 15, 2017, that the

record has been made available to appellant.
                                                                           FILE COPY




      The clerk of the court is directed to transmit a copy of this order to the

appellant, the attorneys of record, the trial court judge, the trial court clerk, and

the court reporter.

      DATED December 1, 2017.

                                                    PER CURIAM




                                         2